 SPECIALIZED LIVING CENTERParents and Friends of the Specialized Living CenterandNursing and Convalescent Home Division,Service Employees'InternationalUnion, LocalNo. 50,AFL-CIO, CLC. Cases 14-CA-16309and 14-CA-16309-230 September 11987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 17 August 1983 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent and the GeneralCounsel filed excep-tions and supporting briefs.The Respondent alsofiled a brief in answer to the General Counsel's ex-ceptions and on the"Question of the Board's juris-diction" over it.'On 25 July 1986 the Board,in an unpublishedOrder, remanded the proceeding to the judge forfurther consideration consistent with its decisionsinRes-Care,Inc.,280 NLRB 670 (1986), andLongStretchYouth Home,280 NLRl3 678(11986).2On 2March 1987 the judge issued the attached supple-mental decision in which he recommended that theBoard assert jurisdiction over the Respondent. TheRespondent has filed exceptions to the supplemen-tal decision and a brief in support of its exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the judge's supple-mental decision and the record in light of the ex-ceptions and brief and, in agreement with the judgeand for the reasons stated by him, finds that asser-tion of jurisdiction over the Respondent in this caseis proper.The Board has also considered the judge's initialdecison and the record in the underlying proceed-ing in light of the exceptions and briefs previouslyfiled by the parties and,except asnotedbelow, hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified and set forth in full below.Thus,we agree with the judge that the Respond-ent violated Section 8(a)(5) and(1)of the Actwhen,in a telegram dated 19 November 1982, itnotified theUnion,which was certified by the'The Respondent also filed, and the General Counsel opposed, amotion to dismiss the complaint on the ground that it was a nonprofitcharitable institutionwith only a de minimis impact on interstate com-merce Alternatively, it sought to have the matter remanded for the "Re-ceipt of Evidence on Impact on Interstate Commerce of Asserting Juns-diction over Respondent "2 InRes-CareandLong Stretch,the Board set forth the guidelines itwould follow in determining when it is appropriate to assertjurisdictionover an employer with close ties to an exempt entity511Board on 19 October 1982, that it would neitherrecognize nor bargain with it, and violated Section8(a)(1) by implicitly threatening to take legal actionagainst employees engaged in lawful picketing inan attempt to coerce them into refraining fromsuch conduct.We do not agree,however,with thejudge's finding that the Respondent did not violateSection 8(a)(5)and(1)when it implementedchanges in the employees'work schedule on 14December 1982.In reaching his conclusion, thejudge reasoned that because the Respondent hadoffered in its telegram to "meet and confer" withthe Union concerning the changes,and the Unionhad rejected this offer,the Respondent satisfied itsduty to bargain.We do not agree.In light of theRespondent's statement in this same telegram thatithad no legal obligation to recognize or bargainwith the Union,we find that the Respondent'sofferwas conditional and did not constitute agood-faith offer to bargain to which the Union wasentitled.SeeBrooks,Inc.,228NLRB 1365, 1366(1977), enfd.in relevantpart 593 F.2d 936 (10thCir. 1979).Consequently,by failing to bargain ingood faith with the Union concerning the imple-mented schedule changes,the Respondent violatedSection 8(a)(5) and(1) of the Act.The Respondent's unilateral changes in its em-ployees' work hours,as found by the judge,result-ed in a loss of wages for certain employees.Conse-quently, the Respondent shall be required to makethose employees whole for losses sustained as aresult of the unilateral changes.AMENDED REMEDYWe agree with and adopt the judge's recom-mended remedy.However, having found that theRespondent further violated Section 8(a)(5) and (1)of the Act by unilaterally implementing changes inits employees'work hours without first bargainingwith the Union, and having found that thosechanges resulted in a loss of wages for certain em-ployees,we shall order the Respondent to makethe affected employees whole for losses incurred asa result of its unlawful unilateral changes in theirwork hours.3Such backpay will be computed inthe manner set forth inOgle Protection Service,183NLRB 682 (1970),withinterest as prescribed inNew Horizonsfor theRetarded.43We leave it to the compliance stage of the proceeding to determinewhich employees are entitled to such remedial relief4 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173(1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 US C § 6621 Interest onamounts accrued prior to 1 January 1987 (the effective date of the 1986amendment to 26 US C § 6621) shall be computed in accordance withFlorida Steel Corp,231NLRB 651 (1977)286 NLRB No. 46 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Parents and Friends of the Spe-cializedLiving Center, Swansea, Illinois, its offi-cers, agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain collective-ly concerning rates of pay, wages, hours, and otherterms and conditions of employment with Nursingand Convalescent Home Division, Service Employ-ees' InternationalUnion, Local No. 50, AFL-CIO,CLC as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time employeesemployed by Respondent at its 1450 CaseyvilleAvenue, Swansea, Illinois facility, excluding li-censed practical nurses, managerial employees,business office clericals, professional employ-ees, guards, and supervisors as defined in theAct.(b)Unilaterally implementing changes in its em-ployees'work hours without first bargaining withthe Union.(c)Threatening to institute legal proceedingsagainst employees because they engage in lawfulpicketing.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Recognize and, on request, bargain with theUnion as the exclusive representative of all em-ployees in the above-described appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b)Make employees whole for losses sustained asa result of its unilateral change in their workinghours in accordance with the amended remedy sec-tion of this decision.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its 1450 Caseyville Avenue, Swansea,Illinoisfacilitycopiesof the attached noticemarked "Appendix."b Copies of the notice, onforms provided by the Regional Director forRegion 14, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues and the judge, Iwould not assert jurisdiction over the Respondent,a nonprofitable charitable institutionengaged in theresidentialcare and training of developmentallydisabled adults. The Board, in my view, should notassert jurisdiction over any labor dispute involvingthis type of employerunlessthere is evidence toshow that this particular class of institutions has asubstantial impact on interstate commerce.' As nosuch showing has been made in this case, I woulddecline to assert jurisdiction and would dismiss thecomplaint in its entirety.5 If this Order is enforced by a judgment of a UnitedStates court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLaborRelationsBoard" shall read "Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."iSee my dissenting opinionsinAlan Short Center,267 NLRB886, 889(1983);Volunteers of America,272 NLRB 173, 175 (1984), andHudelsonBaptist Childrens Home,276 NLRB 126, 128 (1985)APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwithNursing and Convalescent Home Division,Service Employees' International Union, Local No.50,AFL-CIO, CLC as the exclusive representativeof our employees in the following appropriate unit:All full-time and regular part-time employeesemployed at our 1450 Caseyville Avenue, SPECIALIZED LIVING CENTERSwansea,Illinoisfacility,excluding licensedpracticalnurses,managerialemployees, busi-ness office clericals, professional employees,guards and supervisors as defined in the Act.WE WILL NOT unilaterally implementchanges inour employees' work hours without first notifyingand bargaining with the Union.WE WILL NOT threaten to institute, nor will weinstitute, legal proceedingsagainstour employeesbecause theyengage inlawful picketing.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise your rights guaranteed you by Section 7 of theAct.WE WILL recognize and, on request,bargainwith the above-named Union as the exclusive rep-resentative of all employees in the above-namedbargaining unit with respect to rates of pay,wages,hours, and other terms and conditions of employ-ment and, if an understanding is reached, embodysuch understandingin a signedagreement.WE WILL make employees whole for losses sus-tained as a result of ourunilateralchange in theirwork hours.PARENTS AND FRIENDS OF THE SPE-CIALIZED LIVING CENTERMary J. HolmesandMark W. Weisman, Esgs.,for theGeneral Counsel.Bettye S. KitchandRonald J. Hein Jr., Esqs.,for the Re-spondent.WallaceMcMullen,businessrepresentative,fortheUnion.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisconsolidated proceedingwas tried before me at St.Louis,Missouri, on June 8 and 9, 1983, pursuant tocharges timely filed and served and consolidated com-plaint issued February 25, 1983. The complaintallegesviolations of Section 8(a)(5) and (1) of the NationalLabor Relations Act (the Act) by Parents and Friends ofthe Specialized Living Center (Respondent) consisting ofa threat to file alawsuit againstemployeesengaged inlawful picketing, failure and refusal to recognize and bar-gain with the Union' as collective-bargaining representa-tive of certain of Respondent's employees, and the unilat-eral institution of new work schedules for the night- andevening-shift employees represented by the Union. Re-spondent denies it has committed any unfair labor prac-tices.'The Unionisalleged,admittedto be,and I find is a labor organiza-tionwithinthe meaningof Sec 2(5) of the Act513On the entire record, 2 my observations of thedemean-or of the witnesses testifying before me, and careful con-sideration of the posttrial briefs filed by the parties Imake the followingFINDINGSAND CONCLUSIONS1.HISTORY OF THE PREVIOUS REPRESENTATION CASEThe Union filed a petition with the Board's Region 14on July 1, 1982,3 in Case 14-RC-9612 seeking certifica-tion as the exclusive collective-bargaining agent of a unitof Respondent's employees. Thereaftera hearing washeld in Case 14-RC-9612 before Hearing Officer Cotterwherein Respondent and the Union were given opportu-nity to and did call,examine,and cross-examine wit-nesses and submit documentary evidence bearing, interalia,on the issue of jurisdiction. The Regional Directorfor Region 14 issued a decision and direction of electionon August 12 wherein he found Respondentisan em-ployer within the meaning of the Act, and directed arepresentation election among the employees in the fol-lowing unit:All full-time and regular part-time employees em-ployed by the Employer at its 1450 CaseyvilleAvenue, Swansea, Illinois, facility EXCLUDINGlicensedpracticalnurses,managerial employees,businessoffice clericals,professionalemployees,guards, and supervisors as defined in the Act.On August 31, Respondent filed a motion to reopenhearing for receipt of additional evidence and for recon-sideration in light of additional evidence with the Re-gionalDirector. The motion was denied on September 1.Respondent then, on September 3, filed a request forreview and a motion to remand to Region and reopenhearing with the Board. The motion to remand recited,in pertinent part, as had the motion previously denied bythe Regional Director, that present counsel was retainedafter the representation hearing, original counsel was ap-parently not familiar witht he Act's political subdivisionexemption or the Board's "right-to-control" test, and therecord contained no evidence or inadequate evidence onthe followingissues:(a) Stringent controls exercised by the State of Il-linois on wagesand fringe benefits;(b)State regulationslimiting statefund reim-bursements for wages and fringe benefits;(c)State regulations requiring specific ratio ofnumber of employees to number of clients;(d) State regulations regarding hiring, qualifica-tions, and training of employees;(e) State regulations imposing limitationof assign-ment of personnel;(f)Various other state regulations significantlylimiting the Employer's ability to uniterally controlday-to-day labor relations, policies, and functions;zCertain errors in the transcript have been noted and correctedAll dates are 1982 unless otherwise indicated 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(g) State-imposed penalties and fines when statestandards are not met,thereby eliminating right tostrike and/or lock out.Respondent's request for review, accompanied by a41-page supporting brief, contested the Board's jurisdic-tionon the grounds that Respondent was a political sub-division under Section 2(2) of the Act. It further protest-ed that the Regional Director's decision failed to consid-er the extent Respondent's operations were controlled bythe State of Illinois, the inclusion of technical employeesand statutory supervisors in the unit was improper, andthe Regional Director's findings of fact were faulty. TheBoard deniedthe request for review and the motion toremand on September 10.An election was conducted in Case 14-RC-9612 onSeptember 10. The Union received a majority of thevalid votes cast. Respondent then filed timely objectionsto the conduct of the election. On October 19, 1982, theRegionalDirector issued a supplemental decision andcertification of representative that overruled the objec-tions andcertified the Unionas the exclusive representa-tive of Respondent's employees in the unit he had previ-ously found appropriate. Respondent filed exceptions onNovember 1 that were denied by the Board on January10, 1983. Respondent then filed a motion for reconsider-ation and hearing enbanc, which was also denied by theBoardon February 17, 1983. There has been no furtheractivity in Case 14-RC-9612, so far as the record shows,and that case is not before me. Respondent has, however,continued to contest the Board's jurisdiction before me.II.THE ISSUESA. JurisdictionAt trial the parties stipulated as follows, with the un-derstanding that by so doing Respondent was not waiv-ing its claimof lack of jurisdiction:During the 12 month period ending January 31st,1983,which period is representative of its oper-ations during all times material hereto,Respondent,in the course and conduct of its business operationsderived gross revenues in excess of $250,000 andpurchased and caused to be transported and deliv-ered to its Swansea, Illinois, facility, goods and ma-terials valued in excessof $50,000, of which goodsandmaterials valued in excess of $50,000 weretransported and delivered to its facilityin Swansea,Illinois,directly from points located outside theState of Illinois.Respondent is an Illinois not-for-profit corporation en-gagedin the residential care and training of developmen-tally disabled adults.Whether it be considered a proprie-tary hospital4 or a nursing home s it meets the Board'smonetary standards for the assertion of jurisdiction. Re-spondent does not contend otherwise but argues (1) Re-spondent is an exempt political subdivision because it isan administrative arm of the state government;(2)Re-*Medical Center Hospital,168 NLRB 266 (1967).sUniversity NursingHome,168 NLRB263 (1967)spondent has insufficient control over its labor relationsand personnel policites to enable it to bargain with alabor organization; and (3) the Board should not assertjurisdiction over a noncommerical not-for-profit entitywith little impact on commerce. These arguments, aswell as most of the facts relating thereto, are set forth inRespondent's posttrial brief in the same fashion, oftenverbatim, as they were presented to theBoard in Re-spondent's September 3, 1982 brief in support of requestfor review. Some further bolstering of the facts wasdrawn by Respondent from evidence proffered beforeme in support of its defense to the unilateral change inwork schedules allegation of the complaint, and fromdocuments that I rejected. These additional facts merelyembellish those previously proffered to the Board.In the absence of newly discovered or previously un-available evidence or special circumstances the Respond-ent is not entitled to relitigate issues that were or couldhave been litigated in the prior representation proceed-ing.eThis principle is applicable to issues of jurisdic-tion.'The record supports no contention there is anynewly discovered or previously unavailable evidence ofsignificant import, nor is there any supportable claim ofspecial circumstances. The issues could have been andwere litigated in the representation proceeding in Case14-RC-9612. Accordingly, I find the issue of jurisdictionis res judicata and the Board has properly asserted juris-diction over the Respondent who is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent's argument that the Board should overruleNational Transportation Service,240 NLRB 565 (1979),should more properly be addressed to the Board, not me,because I have no plans to arrogate to myself authoritythat I not by statute possess.B. The Refusal to Meet andBargainBy letters of October 5, 13, and 22, 1982, the Unionrequested the Respondent to meet and negotiate a collec-tive-bargaining agreement.Respondent made no reply tothese letters. The Respondent did, however, send the fol-lowing telegram to the Union on November 19, 1982:WE ARE THE ATTORNEYS FOR THE PARENTS ANDFRIENDS OF THE SPECIALIZED LIVING CENTER INSWANSEA ILLINOIS. AS YOU ARE AWARE, THE S.L.C.HAS REFUSED TO RECOGNIZE THE UNION AS THEBARGAINING REPRESENTATIVE OF ITS SERVICE ANDMAINTENANCE EMPLOYEES, AND THE S.L.C.'S EXCEP-TIONS TO THE REGIONAL DIRECTOR'S REPORT ONOBJECTIONS ARE PENDING BEFORE THE NLRB. AC-CORDINGLY, THE S.L.C. MAINTAINS IT HAS NO LEGALDUTY TO BARGAIN WITH THE UNION OVER ANYCHANGES IN EMPLOYEE WAGES, HOURS OR WORK-ING CONDITIONS.THE S.L.C. HAS DETERMINED THAT CERTAINCHANGES IN HOURS OF WORK WILL BE REQUIRED6Pittsburgh Plate GlassCo v NLRB,313 US. 146, 162(1941),Rulesand Regulations,Sec 102 67(f) and 102 69(c)7See, e g,St Joseph Home,266 NLRB No 88 (Mar 1,1983) (not re-ported in Board volumes) SPECIALIZED LIVING CENTER515ON DECEMBER 5, 1982 DUE TO: 1. MEDICAL RE-QUIREMENTS OF THE RESIDENTS,2.CHANGE IN LO-CATION OF WORKSHOP,3.ECONOMIC NECESSITY,WITHOUT WAIVING ITS POSITION THAT IT IS NOTREQUIRED TO RECOGNIZE THE UNION,THE S.L.C. ISWILLING TO MEET AND CONFER WITH THE UNIONCONCERNING REQUIRED CHANGES,INORDER TOMEET LEGAL REQUIREMENTS.OFFICIALS OF THE S.L.C.WILL BE AVAILABLE TOMEET AND CONFER WITH YOU OR YOUR REPRESENT-ATIVE ON NOVEMBER 22, 23, 24, OR 26.PLEASE CON-TACTTHE UNDERSIGNED TO MAKE AN APPOINT-MENT.AGAIN,THE S.L.C.REITERATES THAT ITSOFFER TO MEET AND CONFER WITH THE UNIONDOES NOT,IN ANY WAY,CONSTITUTE "RECOGNI-TION"OF THE UNION OR DIMINISH THE S.L.C.'S POSI-TION BEFORE THE NLRB.The Union sent a return telegram the same day. Itreads,in pertinent part,as follows:THIS IS IN REPLY TO YOUR TELEGRAM OF NOVEM-BER 19,1982.THE UNION IS UNWILLING TO MEETWITH YOU UNDER THE RESTRICTED CONDITIONS SETFORTH IN YOUR TELEGRAM, AS WE DO NOT BELIEVETHAT ANY MEANINGFUL BARGAINING IN GOODFAITH CAN TAKE PLACE UNDER THE RESTRICTIONS.IF,OF COURSE, YOU AFFORD RECOGNITION TO THISUNION,WE WILL PROMPTLY MEET WITH YOU.SHOULD YOU MAKE ANY UNILATERAL CHANGESWITHOUT FIRST NOTIFYING AND BARGAINING WITHUS WE WILL HOLD YOU ACCOUNTABLE FOR SUCHACTION AND WILL FILE APPROPRIATE CHARGESWITH THE NATIONAL LABOR RELATIONS BOARD. ITISOBVIOUS, HOWEVER, THAT YOUR TELEGRAM OFNOVEMBER 19 IS AN ATTEMPT 'TO CIRCUMVENT THELAW, NOT COMPLY WITH IT. WHEN YOU ARE WILL-ING TO TRULY ENGAGE IN BARGAINING, WE AREREADY TO DO SO. WE DEMAND THAT NO UNILATER-AL CHANGES BE MADE IN THE MEANTIME, YOURPROPOSAL TO MEET AND CONFER WITH US IS AN IN-DEQUATE [SIC] WHICH WE WILL NOT DIGNIFY BYFURTHER RESPONSE.The record contains no evidence of further communi-cations between the parties with respect to bargaining.Respondent contends that it has not refused to bargainbecause the October 5 and 13 demands for bargainingpreceded the Regional Director's certification on Octo-ber 19,and the October 22 demand, although after theRegional Director'scertification,preceded the Board'sfinaldenial of Respondent'smotions on February 17,1983,and further because the Union has made nodemand subsequent to the Board's final determination.Concerning the matters that it stated a willingness toconfer on, Respondent's telegram denied any intent torecognize the Union by so conferring and expresslystated Respondent's position that it had no duty to rec-ognize or bargain with the Union.A clearer rejection ofany obligation to meet and bargain over employeewages,hours, or working conditions is difficult to imag-ine, and such a rejection in the face of the Regional Di-rector'scertification is an unlawful refusal to bargain,even though the Board has taken no final action onreview.Allstate InsuranceCo.,234NLRB 193(1978);Madison Detective Bureau,250 NLRB398, 399(1980).There is no need to discuss the renewal of the Union'sdemand via its chargesfiledNovember 12, 1982, andJanuary 17,1983,8or the continuing nature of thedemand becausethe October22 demand was made aftertheRegional Director's certification,and Respondent'sNovmeber 19 telegram was a rejection of that demand incontravention of itsdutyto bargain with the Union afterOctober 19, 1982.C. Changes in Work ScheduleOn December 14, 1982, Respondent changed the workschedules of night shift lab techs.9The complaint doesnot allege,theGeneral Counsel does not contend, andthe record does not support a finding that these employ-ees suffered any loss of wages as a result of the changes.There was,however,some rescheduling of days off untilMarch 26,1983, when all lab techs on the shift were re-turned to the schedule in effect prior to December 14,1982. Prior to December 14, full-time night-shift techswere scheduled two weekends and two instances of 2consecutive weekdays in a 6-week period. They worked5 days a week and all other days off were single days.AfterDecember 14 the lab techs continued to work 5days a week with 2 days off, but the number of week-ends off and instances of 2 consecutive days were fewerfor several employees at different times.In short, thenight shift had no reduction in total days,but had fewerinstances of 2 consecutive nonwork days.The changes on evening shift were implemented onJanuary 30,1983.As a result,some of the lab techs onthat shift suffered a loss of hours, and presumably wages,at various times.Respondent's "Personnel Policies" handbook,effectiveJanuary 1,1982, which it contends is provided every em-ployee, reads,in revelant partWork ScheduleA. Eight and Eighty Hours Schedule(overtimepurposes)As a 24-hour residential facility for developmen-tallydisabled adults,the SLC will have staff onduty at all times.All full-time employees shall bescheduled to work a schedule not to exceed 8 hoursper day and 80 hours within a two week periodunless overtime is paid.This schedule may consistof 4 to 6 consecutive or non-consecutive daysduring the first week and the balance of 10 daysduring the second week.Certain categories of full-time personnel may have a different work scheduleupon mutual agreement of the employee and theAdministrator as long as 80 hours are workedwithin a two-week period.Employees will general-ly be assigned to work during either the regularlys SeeSewanee Coal OperatorsAssn, 167 NLRB 172 (1967)Ipresumethis is shorthand for laboratorytechnicians,but the parties'stipulation regarding schedule changes calls these employees lab techs 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDscheduled day, evening, or night shift. However,theAdministrator or Supervisor may assign em-ployees to work during other time schedules, asdeemed necessary by the job position and needs ofthe residents. Part-time employees shall be sched-uled as needed.Respondent has also had an"Employer-EmployeeAgreement,"established December 1981, that is signed bynew employees and reads, in relevant part, as follows:2. I will work a basic 60-80 hour, 2 week sched-ule or less than 60-80 hours, 2 week schedule(circle once). This schedule may be changed, and Ido not have the authority to change my schedule inany way.I certify in the presence of the undersigned su-pervisor that I carefully and thoroughly read, un-derstand and accept thepersonnel policies,10job de-scription and employment agreement I am to workby and that I will abide by this agreement. I havealso read, understand and accept those policies andprocedures pertaining to my areas of responsibility.Ipromise to support, uphold, and adhere to thesepolicies and procedures as a condition of my em-ployment. Thus done and signed thisday ofSupervisorEmployeeRespondent contends, and the evidence reflects, thatits schedule changes were prompted by compelling eco-nomic considerations and business necessity.Most signifi-cantly, the State of Illinois, from which 99 percent ofRespondent's operating funds flow, in December enacteda reduction in its payments of 7.66 percent, which trans-lates to a reduction for Respondent of approximately$10,000 a month effective February 1, 1983, and Re-spondent's advisory physician directed alterations in thehours and location of the adult day training program byDecember 6, 1982, which required rescheduling theevening shift to assure sufficient staff on hand during thehours patients would be present at Respondent's facilityunder the new patient schedule required by the advisoryphysician. Failure to reschedule employees to meet theneeds of the new patient schedule would violate relevantstate regulations, which could result in loss of reimburse-ment, loss of Respondent's license and certification, andreversion of the facility to the State of Illinois, that haddeeded the property to Respondent on condition it abideby relevant state laws and regulations.Respondent's implementation of its established policy,known and agreed to by employees on their entry intoemployment, may not be a change in past policy, but it isa change in past practice. There is no showing the sched-ules were ever before altered. So far as the record beforeme reveals, the schedule changes alleged were unprece-dented.The Respondent shows compelling economic10 Emphasis addedconsiderations and a business necessity for the changes,but the Board has stated this to be irrelevant because anemployer need not forego needed changes, but must firstnotify and bargain with the Union. 111 This presupposesthat the Union wants to bargain on the changes. Thecomplaint in this case alleges that Respondent made theschedule changes "without having afforded the Union anopportunity to negotiate and bargain." I do not believethe evidence meets the allegation. Respondent clearly of-fered to "meet and confer" before it would implementthe schedule changes. The General Counsel's contentionthat it was a conditional offer because the Respondentreiterated its legal position that it was not required torecognize the Union as the bargaining representative ofitsemployees is rejected. Respondent's telegram placedno condition on meeting and conferring on the changes.It but emphasized that Respondent retained the right tocontest its legal duty to bargain with legitimate effortsthrough the appropriate tribunals even though it wouldmeet and confer with the Union on this one subject.There is nothing in the telegram or elsewhere in therecord indicating that Respondent's invitation to meetand confer was made in bad faith with no intention ofnegotiating an agreement on the schedule changes. Tothe contrary, the statement of willingness to meet andconfer "in order to meet legal requirements" fairly im-plies that Respondent was willing to negotiate on thetopic in good faith rather than to risk a violation of theAct by unilaterally making the changes. The Union, notRespondent, refused to bargain on the changes when itput conditions on any such negotiations by insisting onrecognition,which amounts to a demand that Respond-ent abandon its contest of the certification. Inasmuch asRespondent did in fact notify the Union and offer tomeet and confer regarding the schedule changes, it metitsobligationto notify the Union of the contemplatedchanges and afford it opportunity to bargain thereon.That the Union elected not to avail itself of that opportu-nity does not defeat the validity of the offer. According-ly, I find theimplementationof the changes, after theUnion refused the offer to meet and confer, did not vio-late Section 8(a)(5) and (1) of the Act.D. The Alleged ThreatDonald Melhorn, Respondent's secretary-treasurer, isalso the mayor of Swansea, Illinois, and the consumerloan officer of the First NationalBanklocated in Swan-sea.Commencing about 11 or 11:15 a.m. on December 23,1982,Union Agents McMullen and Barger and four orfive12 of Respondent's employees picketed for severalminutes the Swansea village building wherein Melhorn'smayoral office is located.'a Signsthey bore read, respec-tively, "Melborn is a Scrooge," "Santa Claus is not anti-union," "bonuses for supervisors unfair treatment forworkers," "Melborn is unfair," "S.L.C. is unfair to em-" Aeronca,Inc,253 NLRB 261, 264 (1980)12McMullen says four,but the parties stipulated to seven, picket signs.' 2MaryJo Przybysz, the mayor's secretary,estimates no more than 5to 7 minutesJudyHagen, police departmentsecretary,says a few min-utes SPECIALIZED LIVING CENTER517ployees," "We want tonegotiate,"and "we want a con-tract."McMullen testified,the signs reflect, and I findthat the picketing was directed at Melhorn as secretary-treasurer of Respondent because Respondent had givenlarge bonuses to supervisors but none to unit employees,and in protest of Respondent's refusal to bargain. Hagenand Przybyszagree that they were aware the picketingwas directed at Respondentwhen theysaw the"S.L.C."on the signs.During the picketing a woman who had accompaniedthe pickets,but did notpicket,entered the building andinquired as to Melhorn'swhereabouts.Hagen truthfullyadvised he was not there and said he could be reached atthe bank wherehe worked.The woman left. Przybysz,who had been asked by Hagen what bank Melhornworked at,called Nancy Scott,Respondent's administra-tor, and toldher what hadhappened.Przybysz thencalledMelhorn andtold her whathad happened,addingthere was reason to believe the pickets were going to thebank.Thereisno evidence the pickets intended to trans-fer their activitiesto the bank,and there was picketing atthe bank or Respondent's facility.That evening whenMelhorn returned home his wife told him pickets hadbeen at the village officeslooking forhim and weregoing to picket the bank the following day. Melhornthen called the bank's chairman of the board and repeat-ed the information to him.His wife had previously giventhe chairman her information.The chairman told Mel-horn that the bank had the necessary papers drawn upfor court action to stop picketing if it occurred. Picket-ing of the bank never occurred.On the dayof the picketing Respondent's attorney senta mailgram to Union Business Representative McMullen,and Respondent posted a copy at its facility on a bulletinboard above the employee timeclock on December 27,1982. It remained posted throughmid-January1983. Themailgram reads as follows:ON OR ABOUT THURSDAYDECEMBER23 1982 YOURUNION, THROUGH ITS OFFICERS, AGENTS,REPRE-SENTATIVES AND/OR EMPLOYEES IMPROPERLY PICK-ETED SWANSEA CITY HALL, THE BUSINESS LOCATIONOF ONE OF OUR DIRECTORS, SUCH PICKETING VIO-LATES SECTION 8G [SIC] OF THE NATIONAL LABORRELATIONS ACT AND FURTHER MORE AMOUNTS TOILLEGAL SECONDARY ACTIVITY UNDER THE ACT.PLEASE BE ADVISED THAT YOUR UNION AND/OR IN-DIVIDUALS ENGAGED IN SUCH PICKETING MAY BELIABLE FOR ALL DAMAGES SUFFERED BY THE PAR-ENTS AND FRIENDS OF THE SPECIALIZED LIVINGCENTER AS A RESULT OF THIS ILLEGAL PICKETINGAS PROVIDED BY FEDERAL LAW.Respondent contends that the mailgram was not athreat to file a lawsuit against employees engaged inlawful picketing as the complaint alleges. To support thiscontention Respondent urges that (1) there is no specificthreat to file a lawsuit or take other action against em-ployees; (2) there was no accompanying threatening orcoercive communication, (3) the mailgrarn is nothingmore than a statement Respondent would invoke its rem-edies under the Act and, thus, is akin to an employee'sprotected statement that he intends to file a chargeagainst his employer; and (4) Respondent reasonably be-lieved the picketing was illegal secondary activity or itwas illegal because the Union failed to give the 10-daynotice required by the Act. This is an interesting but un-persuasive argument. As to (1), a threat need not be spe-cific but may be implied. Item (2) is irrelevant. Item (3)ignores the remarks about damage from individual em-ployees, certainly not provided for in the Act, and positsa nonexistent parallel based on a initial incorrect assess-ment of the mailgram's contents. Regarding (4), I am notconvinced that the mailgram, prepared by presumablycompetent counsel, was based on a reasonable belief ofstrike illegality. If any such belief existed, it was in factwrong, and it would take far more evidence than thisrecord contains to persuade me that the asserted beliefthe bank would be picketed, posited on a bare inquiryinto the whereabouts of Melhorn even though later com-pounded by flights of imagination by several persons un-connected with the Union or the employees, is one that areasonable person could entertain. Seldom has so littlepanicked so many.The picketing was plainly aimed at Melhorn in his ca-pacity as an officer of Respondent. Leaving aside thequestion of jurisdiction over the Respondent or the vil-lage of Swansea, neither the conduct nor the objects re-quired by the Act as elements of illegal secondary activi-tywere present during the picketing (or before or afteras far as the record shows). Moreover there is no evi-dence Respondent believed they were. The conclusionthat the picketing was illegal secondary activity is there-fore not shown to have been supported by the slightestmodicum of evidence that might possibly warrant such aconclusion.The mailgram assertion that the picketingviolated Section 8(g) of the Act is similarly far-fetched.Section 8(g) requires a 10-day prior notice of "any strike,picketing, or other concerted refusal to work at anyhealth care institution." The village hall is certainly nohealth care institution, whether Melhorn was present ornot, and none of the activities requiring prior notice tookplace at the facility. There is no contention the picketingwas unlawful on any other ground. Accordingly, themailgram's advice that "individuals engaged in suchpicketing may be liable for all damages suffered by [Re-spondent's]"must be examined under the establishedguidelines for determining violations of Section 8(a)(1) ofthe Act.Neither the intent of Respondent or the subjective re-action of its employees are relevant. The test is whetheran employer's conduct reasonably tends to interfere with,restrain, or coerce employees in the free exercise of theirSection 7 rights. 114 The advice that employees who en-gaged in the picketing "may be liable" for damagesunder Federal law, when read by employees who cannotbe reasonably expected to be versed in the intricacies ofthe law, was more than innocuous innuendo, amountedto an implied threat of legal proceedings, and reasonablytended to be sufficiently coercive to cause employees to14NLRB v Berger Transfer & Storage Co,678 F.2d 679 (7th Cir1982),Soule Glass & GlazingCovNLRB,652 F 2d 1055 (1st Cir 1981),G.H. Hess,Inc, 82 NLRB 463, 463-464 fn 3 (1949) 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrefrain from exercising their statutory right to lawfullypicket and therefore violated Section 8(a)(1) of theAct.15CONCLUSIONS OF LAW1.Parents and Friends of the Specialized LivingCenter,Respondent, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7).2.Nursing and Convalescent Home Division, ServiceEmployees' International Union, Local 50, AFL-CIO,CLC, the Union, is a labor organization within the mean-ing of Section2(5) of the Act.3.All full-time and regular part-time employees em-ployed by Respondent at its 1450 Caseyville Avenue,Swansea,Illinois facilityEXCLUDING licensed practi-cal nurses,managerial employees, business office cleri-cals, professional employees, guards, and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.4.Since October 19, 1982, the above-named labor or-ganization has been and now is the certified and exclu-sive representative of all employees in the aforesaid ap-proriate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By refusing on or about November 19, 1982, and atalltime thereafter, to bargain collectivelywith theabove-named labor organization as the exclusive bargain-ing representative of all the employees of Respondent inthe appropriate unit,Respondent has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondent hasinterferedwith, restrained, and coerced, and is interfer-ing with, restraining, and coercing employees in the ex-ercise of the rights guaranteed them in Section 7 of theAct, and therebyhas engaged in and is engaging inunfairlabor practiceswithin the meaning of Section(8)(axl) of the Act.7.By threatening to institute legal proceedings againstemployees because they engaged in lawful picketing, Re-spondent has interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby engaged in an unfairlabor practice within the meaning of Section 8(a)(1) ofthe Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, my recommendedorder will require that it cease and desist therefrom, and,on request, bargain collectively with the Union as the ex-clusive representative of all employees in the appropriateunit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.15Cutting,Inc, 255 NLRB 534,543 (1981)In order to ensure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, I rec-ommend that the Board order the initial period of certifi-cation shall be construed beginning on the date Respond-ent commences to bargain in good faith with the Unionas the recognized bargaining representative in the appro-priate unit. SeeMar-Jac Poultry Co.,136NLRB 785(1962);Lamar Hotel,140 NLRB 226, 229 (1962), enfd.328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964);Burnett Construction Co.,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).[Recommended Order omitted from publication.]Mary J. Tobey, Esq.,for the General Counsel.Bettye S. Kitch, Esq.,for the Respondent.SUPPLEMENTAL DECISIONCLAUDE R. WOLFE, Administrative Law Judge. Theoriginal decision in this proceeding was issued by me on17August 1983. By its Order of 25 July 1986 and itsOrder correcting of 1 August 1986, the Board remandedthis proceeding to me for further consideration of the ju-risdictional issue consistent with the Decision and OrdersinRes-Care, Inc.,280NLRB 670 (1986), andLongStretchYouth Home,280 NLRB 678 (1986). The recordwas reopened and further hearing held on 14 October1986 at St. Louis, Missouri. The parties were given op-portunity to, and did, submit further evidence relating tothe issue on remand. Able posttrial briefs were filed bythe parties.' Respondent's preliminary agrument that it isan exempt employer under Section 2(2) of the Act as anarm of state government is rejected, and after consider-ing the evidence, the briefs of the parties, andRes-CareandLong Stretchand their progeny, I conclude and findon the following facts and for the following reasons thatitwill effectuate the purposes and policies of the Act forthe Board to assert jurisdiction in this matter.Respondent was formed as a not-for-profit Illinois cor-poration in 1981 for the purpose of assuming the oper-ation of a specialized living center previously construct-ed by the State of Illinois in Swansea, Illinois, in 1979 asa residential care and training facility for severely andprofoundly retarded adults. The center was constructedpursuant to the Illinois Specialized Living Centers Act,and was first deeded to St. Clair County, Illinois, whooperated it from February 1980 through 31 December1981when ownership of the facility reverted to theState.Respondent took over the operation of the centeron 1 January 1982 pursuant to a contract between it, theIllinoisDepartment of Mental Health and DevelopmentalDisabilities (DMH), and the Illinois Capital DevelopmentBoard (CDB). In accord with the terms of the agree-ment, CDB gave Respondent a warranty deed to the fa-cility and leased the durable movable equipment at theIRespondentmovedto dismiss the proceeding at the beginning of the14 October1986 hearing on grounds of an 80-percent turnover in the bar-gaining unit and the Board's delay in issuing a decision in this proceed-ingThemotion wasdeniedby meRespondent again raises this motionin its posttrialbrief Themotion is again denied SPECIALIZED LIVING CENTERfacility to Respondent for $1 a year for 8 years. As con-siderationtherefor, Respondent is required to operate itsfacility in accord with "Minimum Rules andRegulationsfor Specialized Living Centers" promulgated by DMH.Failure to so do shall cause title to the real and personalproperty to revert to the CDB. Among other things, Re-spondent must provide its residents with adequate pro-gramming,maintainthe appropriate state or local li-censes,remain financially solvent, avoid liens on theproperty, immediately correct any I ax delinquencies thatmight occur, annually file written reports on the finan-cial condition of the Specialized Living Center,maintainadequateinsurancecoverage, and submitan annual orga-nizationalstructure includingnames,positions, and func-tions of the individuals involved. The agreement specifi-cally provides that no revenues are to be derived fromthe property, and any revenue so derived must be put inRespondent's general fund to be used in its dealings withthe individuals it serves.Respondent's nine-member board of directors is com-posed of local persons. Some must be parents or guard-ians of Respondent's clients, and some must be profes-sionals involved in the ocmmunity, such as accountantsor lawyers. There is no requirement that the board of di-rectors include any civil servant or official of the State.The directors are elected by Respondent's corporatemembership,which is open to anyone paying a $10annualfee.The State of Illinois is not involvedin the se-lection of directors and has no authority to remove a di-rector.The State does require that Respondent's execu-tive director,who is responsible for day-to-day oper-ations andreports to the board of directors, be licensedas a nursinghome administrator. The executive directorishired by the board of directors without need of ap-proval by the State. Respondent is required by DMH tohave an occupational therapist, a speech therapist, aphysical therapist, a medical record keeper, and a psy-chologist physicianas consultants.These persons are re-tained by Respondent as independent conl ractors. Re-spondent is also required to employ licensed administra-tive employees, a professional staff, and dietary, house-keeping,maintenance,and training persons. According toRespondent's executive director, Agnes Schloemann, thestate-mandated staffing ratio is four clients to each directcare employee. More than half of Respondent's employ-ees are certified habilitation technicians (HT) who arefully engaged in direct client care on an around-the-clock basis.Respondent receives all its operating funds throughthe State in the form of monthly dump payments fromthe IllinoisDepartment of Public Aid (DPA). Theamount to be received during a given year is calculatedon the basis of annual cost reports submitted by all thespecializedlivingcenters in a designated region. Thesereports set forth Respondent's expendituresingreatdetail, including the total and average hourly wage paidto employees in each job classification at the facility.DPA audits Respondent's annual report and then utilizesit,along with the others submitted in the region, to de-velop a level of reimbursement for the second year afterthe year covered by the report, e.g., the audited costreport for 1987 will determine the amount a specialized519living center is reimbursed in 1989. The audited costreport in effect becomes the budget for the second yearfollowing.Although Respondent provides a breakdownof wage rates in its cost report, the only control theDPA exerts over wage rates, with the single exceptionsof habilitation technician trainees, is a limitation on wagereimbursement to the result of multiplication of total re-imbursable hours worked by the regional mean wagerate.This clearly does not mean that DPA sets maximumreimbursablewage rates for any specific classificationother than the aforementioned trainees. Respondent ac-knowledges in its posttrial brief that there has been nooccasion for state officials to disapprove a wage rate paidby Respondent. The DPA does not say Respondentcannot pay more than it allocates for total wages, but itdoes say Respondent will not be reimbursed for anyamount exceeding its total wage allocation that is basedon the regional mean hourly rate. These conclusions re-garding the State's control over wages, as well as otherexpenditures, are supported by the candid testimony ofSchloemann reported below in pertinent part:Q. Okay. After the training period [for habilita-tion technicians], then the state does not set anyparticularwage rate that you must pay your em-ployees?A. No. As long as you don't go over that aver-age mean weighted rate per hour for our HSA-foreach facility HSA.Q. The average mean, what happens if you goover that?A. You're not reimbursed for it.Q. But the state doesn't specifically say that youcannot pay more than that?A. No, they do not say you cannot. You're justnot reimbursed for it.BY Ms. TOBEY:Q. Isn't the average mean support rate or the av-erage mean wage rate, that's just one portion of theprogram rate, is it?A. That's right.Q.Which is only one portion of the entire reim-bursement rate, correct?A. They give us a per diem, per client.Q.Do you get-does the state just give you alump sum then each month?A. They give us a per diem, per client.Q. Okay. And are there any requirements as tohow you distribute that lump sum?A. No. Remember that back into our cost reportfrom two years ago to come up with that per diem.Q.Okay. But it's up to the SLC to determinehow to distribute the actual funds?A. Yes. Based on those categories within the sep-arate components.Q. Is there any requirement that you-Imean, isthere an earmarking of funds for particular catego-rieswhen the state gives you your check?A. No. When the check comes there is not. Re-member that rate reimbursement, your daily per 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiem comes from your cost report that was submit-ted two years before.Q. Explain to me exacly then-you stated youcannot pay more than the updated weighted region-almean wage rate per hour.A. No. I said you would not be reimbursed formore than the updated mean rate.BY Ms.TOBEY:Q. And they get this figure from looking at allthe facilities in your region, correct?A. That's correct.Q. Okay. This regional mean wage rate, that's forwhich employees?A. That's all direct hands on.Q.Okay.Other than habilitation techs,whowould that include?A. It can include some program assistants, thosethat are in charge of each individual part. It can in-clude-I'm trying to think who besides that. Itwould include the AOD's, they would be in thatcomponent. Personal care technicians would be inthat component. I believe thatis all Ican think of atthis point in time.DPA has set a specific reimbursement level for habilita-tion technicians in training. According to Schloemann,these employees' salaries are reimbursed at a set levelduring 40 hours of classroom training and 80 hours ofon-the-jobtraining.The General Counsel correctlypoints out that the DPA's policy for training habilitationtechnicians specifically states no payment will be madefor the salary of such trainees when they are engaged inpractical training at their place of work because theythen are included in the staffing ratios and reimburse-ment for their salaries during the service will be securedthrough the annual cost report. On the other hand, thesame document statesDPA will reimburse for up to 130hours.Whether the reimbursement is for 40 or 120 hoursdoes not strike me as a signficant matter in determiningwhether meaningful collective bargaining can take place.The foregoing facts persuade me that Respondent's ar-gument that Respondent cannot bargain over wages be-cause wage rates are prescribed by the State and utilizedby it to establish a reimbursement rate and therefore aneffort to change the wages "would be outside the param-eters established by the State" has no firm foundation.Respondent clearly can and does unilaterally establishdifferent wage rates when it deems it appropriate, with-out any necessity of first securing state permission. Here,as inLong Stretch,the State of Illinois has no direct con-trol over the setting of salaries for individual job classifi-cations. Its only control is the authority to withhold re-imbursement to the extent Respondent's average wageexceeds the regional mean average wage. What individ-uals are paid,except for the aforementionedtrainees, isof no concern to the State so long as the mean average isnot exceeded. Even then, the State will not change theindividualwages, but simply will not reimburse Re-spondent for the excess. This does not preclude bargain-ing on the allocation of reimbursed funds to individualjob classifications.Withrespect to fringe benefits,Schloemann testifiedthat the State of Illinois does not determine which em-ployee benefits or what level of benefits Respondentshall provide,and Respondent can change benefits if itwishes.The only limitation is the maximum monetary re-imbursement level the State sets for benefits.Respondenttherefore has discretion in selecting the benefits it willprovide within the limits of available funds.Respondent'spersonnelpoliciesweredraftedbySchloemann and approved by Respondent's board of di-rectors.The thrustof Schloemann's testimony is thatpersonnel policies additional to those required by gov-ernmental authorities need no prior approval and may bealtered as Respondent finds appropriate without priorconsultationwith the State.The personnel policies aresubmitted to the State for review,but I am persuadedthis review is concerned with assuring that items re-quired by the state or Federal governments are included.The Illinois Administrative Code2 requires Respondentto have written personnel policies including employmentapplication forms, individual personnel files containing"pertinent personnel data such as health records andevaluations of performance," provisions for physical ex-aminations for past or present tuberculosis and existingcommunicable diseases,and provisions requring trainingand/or experience in the job assigned, general facilityand resident orientation, annual in-service training pro-grams for all employees except interns, the restriction ofassigned duties to those directly related to the employ-ees' job function,a plan of substitution of personnel forregular staff when the latter are absent, and a postedweekly employee time schedule. Neither the statute norany other evidence of record sets forth further detailedrequirements by the funding bodies. In addition to itemsrequired by the state and Federal agencies, Respondent'spersonnel handbook includes provisions for holidays, va-cations, sick pay, leaves of absence, jury duty,insurance,freemeals, retirement benefits, a detailed grievance pro-cedure,and disciplinary policies and procedures includ-ing the enumeration of 16 reasons for disciplinary actionshort of discharge and 16 reasons for immediate dis-charge.The State takes no part in the actual interview, selec-tion,hiring, or firing of employees, nor do its agents takepart in theday-to-day operationof the facility.Respond-ent not only has employment criteria additional to thoserequired,ithas its own job interview and preemploy-ment procedures and probationarypolicy,all of which itis free to change at its discretion.Respondent points out that it is required to notify theState of any labor dispute, and the annual cost reportsrequire Respondent to answer whether nursing employ-ees,specificallyregisterednurses, licensed practicalnurses,and nurse aides are represented by a union. A re-sponse to these questions does not,standing alone, indi-cate any meaningful state control over Respondent's2Title 77 PublicHealth,ChapterIDepartment of Public Health,SubchapterC Long-term care facilities, sec 350 670 SPECIALIZED LIVING CENTER521labor relations, nor does the fact that the State mightpossibly elect to temporarilyassign itsown employees tostaff a struck facility in order to maintain its operation.InRes-Carethe Board reaffirmed the holding inNa-tional Transporation Service,240 NLRB 565 (1979), thatthe appropriate inquiry in cases involving an employerwith close ties to an exempt government entity would be"whether the employer itself met the defintion of an 'em-ployer'in Section2(2) of the Act and, if so, whether theemployer retained sufficient control over the employ-ment conditions of its employees to enable it to engagein `effective'or `meaningful'bargaining with a labor or-ganization."The Board further explained that applicationof the test requires an evaluation of both the controlover essential terms and conditions of employment heldby the employer and the control exercised by the exemptentity over the employer's labor relations. Applying theNational Transportation Servicetestas sodefined, theBoard inRes-Caredetermined that notwithstanding theemployer's absolute control over hiring, firing, promo-tions, demotions, and transfer, plus final authority overgrievances, there was no jurisdiction because the em-ployer did not have the final say on wages and fringebenefits, and this renderedmeaningful bargaining impos-sible.Respondent contends thatRes-Carerequires theBoard to decline jurisdiction in the instant case.The GeneralCounsel arguesthatLong Stretchis con-trolling and jurisdiction should be asserted. The Board,in assertingjurisdiction overLong Stretch,noted thatstate funding was not directly tied to proposed expendi-tures for wages and benefits and, in the absence of specif-ic limits on employee compensation such as those presentinRes-Care,a ceiling placed on such expenditures by thefunding agency is not the type of control over labor rela-tions that would cause the Board to decline jurisdiction.The Board continued that the State had "little or no con-trol over the setting of salaries, the content of the bene-fitsprovided, or the content of other personnel policies,so long as Long Stretch satisfies minimum standards andqualification.Accordingly,Long Stretchretains substan-tial control over economic matters that are central to theemployer-employee relationship."3 A state requirementthatLong Stretchfill specific job classifications with em-ployees meeting the minimum qualification for those jobswas also held to be a minimal limitation on the authorityto fire and hire, which did not significantly impair LongStretch's ability toengage in meaningful bargaining.3 Res-Care, supra.The State of Illinois, although it limits the totalamount reimbursed for wages and benefits, does not, asthe U.S. Department of Labor did inRes-Care,prescribemaximum or minimum wage ranges or the substantiveterms of specific employee benefits such as sick leavepay, vacation accrual, and the number of paid holidaysfor Respondent's employees, nor does Respondent needprior approval from the State for changes in wages paidto individual employees, with the single exception ofthose of habilitation technicians in training,or changes inexisting benefits.The State's limitations in these mattersextend only to the total amounts available for spending.The State requires that Respondent maintain certain jobclassifications and fill them with persons meeting theState's qualification, but leaves it to Respondent's discre-tionwho shall be hired among those applicants meetingthe qualifications. This, as well as the State's power torequire that unqualified employees not be retained, is, asinLong Stretch,aminimal limitation on Respondent'shiring and firing authority. Here, the Respondent other-wise has solecontrol over who shall be hired, who isfired, and why. Moreover, Respondent has unilaterallyconstructed hiring, disciplinary, and firing rules and pro-cedures, and other personnel policies, going far beyondthe bare requirements set by the State.The State plainly does have, and exercises, pervasiveoperational controls over Respondent in matters otherthan those pertaining to labor relations, but this does notmean Respondent is thereby disabled from engaging inmeaningful bargaining.4 On the evidence presented, I ampersuaded that Respondent has sufficient control over es-sential terms and conditions of its employees' employ-ment to enable it to engage in meaningful collective bar-gaining with the Charging Union. It will therefore effec-tuate the purposes and policies of the Act to assert juris-diction.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERJurisdiction is asserted in this proceeding.* Res-Care,supras If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrdershall, asprovidedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses